thrifty oil co subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p filed consolidated federal_income_tax returns for the years at issue tye date and on which it claimed environmental remediation expense deductions r disallowed the claimed deductions after determining that they were each the second tax deduction p had claimed for a single economic loss the first deduction had been reported as a cap- ital loss on p’s federal_income_tax return for tye date and carried forward with the last portion claimed on p’s federal_income_tax return for tye date held p is not entitled to the environmental remediation expense deductions claimed on its federal_income_tax returns for tye date and gary s colton jr daniel a dumezich and richard e kurkowski for petitioner kevin g croke davis g yee and matthew a williams for respondent opinion wherry judge this case is before the court on a petition for redetermination of income_tax deficiencies determined by respondent for petitioner’s taxable years ended tye sep- tember and in its simplest form the issue is whether given 292_us_62 and its progeny petitioner is entitled to environmental remediation expense deductions claimed for the years at issue when economically those same losses were claimed as capital_loss deductions for years not before the court verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner background this case was submitted fully stipulated pursuant to rule the parties’ stipulations of issues and stipulations of facts with accompanying exhibits are incorporated herein by this reference petitioner is a california corporation and its subsidiaries with its principal_place_of_business in santa fe springs california i overview of petitioner thrifty oil co thrifty is the common parent of an affili- ated group of corporations that for through rel- evant years filed consolidated federal_income_tax returns using a september yearend and the accrual_method of accounting during the relevant years thrifty’s direct and indirect subsidiaries included earth management co earth management golden west refining co golden west golden west distribution co distribution co and benzin supply co benzin ted orden was the president and controlling shareholder of petitioner during the relevant years moshe sassover barry berkett and robert flesh are sons-in-law of ted orden mr sassover and mr berkett were employees of thrifty and mr flesh worked for thrifty and the thrifty consolidated_group as an independent_contractor during the relevant years ii refinery property and bankruptcy in thrifty through golden west acquired property in santa fe springs california on which an oil refinery was located golden west refinery property the oil refinery proved unprofitable and in date refining oper- ations were suspended as a result of refining operations the golden west refinery property had suffered environmental contamination leaving thrifty and golden west with the responsibility for remediating the environmental problems unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure before date distribution co was the holding_company for golden west on date distribution co was merged into golden west until the merger golden west was owned by distribution co which was owned by thrifty after the merger golden west was owned by thrifty verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports on date thrifty and certain of its subsidiaries including golden west filed for bankruptcy protection under chapter of the bankruptcy code see bankruptcy petition in re thirfty oil no 92-09132-la11 bankr s d cal on date the bankruptcy court confirmed the plan_of_reorganization petitioner’s environmental remediation liabilities which had a major impact on the chapter reorganization were not discharged iii environmental remediation strategy in petitioner on the advice of individuals at deloitte touche llp deloitte including robert wenger peti- tioner’s long-time adviser decided to enter into a strategy to consolidate the contingent environmental remediation liabil- ities into one entity environmental remediation strategy as of date the contingent environmental remedi- ation liabilities with respect to the golden west refinery property totaled dollar_figure in an interoffice memorandum dated date detailing the environmental remediation strategy mr sassover stated as a result of the strategy thrifty may be able to generate a capital_loss of approximately dollar_figure million the basic concept is to contribute thrifty and golden west refining’s environmental liabilities to a subsidiary of thrifty while also contributing intercompany receivables due to an irs published ruling and the consolidated_return_regulations the trans- action with the subsidiary generates a capital_loss immediately when the consolidated_group expends funds on the environmental remediation the consolidated_group is entitled to a deduction on date golden west and earth manage- ment engaged in a sec_351 transaction for shares of earth management stock golden west transferred a dollar_figure promissory note executed by benzin benzin note in favor of golden west to earth management and in addition to the environmental liabilities at the golden west refinery property thrifty faced significant costs due to environmental regulations at gasoline stations that it operated the environmental liabilities associated with the gasoline stations were estimated to be dollar_figure petitioner also entered into the environmental remediation strategy with respect to these environmental liabilities the transaction gave rise to a dollar_figure capital_loss however because respondent has not challenged the transaction involving thrifty’s liabilities at the gaso- line stations we need not discuss it further for a full expose of deloitte’s proprietary double deduction tax product strategy during this timeframe see 139_tc_67 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner earth management assumed golden west’s dollar_figure contingent environmental remediation liabilities the benzin note required benzin to pay golden west prin- cipal of dollar_figure together with interest at a rate of per annum calculated from date until the principal sum was paid in full the benzin note was a bal- loon note and specified a maturity_date of date as of date no payments of principal or interest had been made on the benzin note the benzin note was intended to provide earth management with additional collateral to facilitate borrowing any funds needed to pay the environmental remediation liabilities as they came due but it was never pledged as collateral on any borrowing by earth management golden west claimed a tax basis in it sec_90 shares of earth management stock equal to the face value of the benzin note dollar_figure without adjusting for the dollar_figure of contin- gent environmental remediation liabilities earth manage- ment assumed see sec_358 d c petitioner filed a statement with its tye date federal_income_tax return disclosing the tax treatment of the trans- action disclosure statement the disclosure statement reported that golden west had transferred a promissory note with a fair_market_value fmv and tax basis of dollar_figure and environmental remediation liabilities with an fmv of dollar_figure and tax basis of zero to earth management for total property transferred with an fmv of dollar_figure and a tax basis of dollar_figure the disclosure statement also reported that the shares of earth management stock golden west received had an fmv of dollar_figure per share in cases with similar factual backgrounds the courts of appeals for the fourth and federal circuits have both held that pursuant to the code the basis of the stock received was increased by the value of the promissory note transferred but not reduced by contingent liabilities as- sumed 454_f3d_1340 fed cir 436_f3d_431 4th cir the courts did not stop there in coltec indus inc the court_of_appeals_for_the_federal_circuit went on to find that the trans- fer had no meaningful economic purpose save the tax benefits to coltec and must be ignored for tax purposes coltec indus inc f 3d pincite in black decker corp the court_of_appeals for the fourth circuit remanded the case to the lower court for a determination of whether the transaction was a sham black decker corp f 3d pincite the case then settled before trial today sec_358 would require that basis be reduced by the amount of the transferred liabilities ninety shares received at a total value of dollar_figure could lead to the conclusion that each share of stock was worth dollar_figure and it is not exactly clear to this court why each share of stock was reported as being worth dollar_figure however we surmise it was because earth manage- continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports iv double the benefits a first tax_benefit on date golden west sold its earth management stock in equal amounts to mr sassover mr berkett and mr flesh for dollar_figure each total of shares sold for dollar_figure or dollar_figure per share petitioner reported a capital_loss of dollar_figure on its tye date federal_income_tax return from the sale amount_realized of dollar_figure less basis of dollar_figure petitioner deducted dollar_figure of the capital_loss on its tye date federal_income_tax return and carried the remainder for- ward petitioner deducted a total of dollar_figure of the capital_loss on its tye date and federal_income_tax returns each of these four years was closed to adjustment by the statute_of_limitations at the time of this dispute petitioner claimed deductions for the remaining dollar_figure of the capital_loss on its tye sep- tember and federal_income_tax returns as discussed infra the capital_loss carryforwards petitioner claimed on its tye date and federal_income_tax returns were disallowed by respondent in his notice_of_deficiency b second tax_benefit earth management made expenditures during the relevant years for the actual cleanup of the golden west refinery property thrifty provided the funds earth management used to pay for the costs related to the environmental cleanup for these expenditures petitioner claimed environmental remedi- ation expense deductions of dollar_figure dollar_figure and ment was not a new subsidiary formed solely for the purpose of the environmental remediation strategy and therefore the dollar_figure worth of property golden west transferred was not the only property earth management held see infra note deloitte determined the dollar_figure-per-share value by discounting the dollar_figure-per-share value re- ported in the disclosure statement by to account for the stock’s lack of marketability in addition to the shares of earth management stock golden west sold there were another shares of earth management common_stock outstanding sixty of these shares had been re- ceived by thrifty when it entered into the environmental remediation strategy with regard to the environmental remediation liabilities at thrifty’s gasoline stations see supra note the remaining shares were also held by thrifty and had been outstanding for some time specifically petitioner claimed capital_loss deductions of dollar_figure dollar_figure dollar_figure and dollar_figure on its federal_income_tax returns for tye date and respectively verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner dollar_figure on its tye date and federal_income_tax returns these years are closed to adjust- ment by the statute_of_limitations petitioner claimed environmental remediation expense deductions for the years at issue in the following amounts tye sept amount dollar_figure big_number big_number total big_number v respondent’s determination respondent issued a notice_of_deficiency dated date in which he disallowed capital_loss carryovers claimed for tye date and of dollar_figure and dollar_figure respectively and environmental expense deduc- tions claimed for tye date and of dollar_figure dollar_figure and dollar_figure respectively the stated reasons for disallowing both the capital_loss carryovers and the environmental remediation expense deductions included that they duplicate tax benefits already claimed for a single economic loss respondent determined the following deficiencies and penalties tye sept deficiency sec_6662 sec_6662 penalties dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure --- --- respondent determined that petitioner was liable for a sec_6662 gross_valuation_misstatement penalty for the portion of the un- derpayment attributable to the capital_loss carryforwards petitioner timely petitioned this court in a stipulation of settled issues filed date petitioner conceded that its the dollar_figure capital_loss disallowance for tye date resulted in no tax ef- fect for that year instead it reduced the capital_loss_carryover to the subsequent tax_year and when combined with the disallowed capital_loss_carryover of dollar_figure created a dollar_figure adjustment to the capital_loss for tye date see infra p and note for a discussion of why respondent disallowed environmental remediation expense deductions for tye date in an amount greater than that claimed by petitioner verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports issues capital_gain for tye date should be increased by dollar_figure and respondent conceded petitioner was not liable for a sec_6662 or h accuracy-related_penalty with respect to the disallowed capital_loss carryovers in a stipulation of settled filed date respondent conceded petitioner was not liable for a sec_6662 accuracy-related_penalty with respect to the dis- allowed environmental remediation expense deductions in a stipulation of settled issues filed date the par- ties stipulated that petitioner claimed a deduction for environmental remediation expenses_incurred in cleaning up the golden west refinery property for tye date of only dollar_figure and accordingly respondent con- ceded dollar_figure of environmental remediation expense deductions originally disallowed in the notice_of_deficiency on date the parties filed a joint motion to submit this case under rule we granted the joint motion on date and set a briefing schedule on date duquesne light holdings inc subsidi- aries duquesne filed a motion for leave to file a brief amicus curiae in support of petitioner we granted duquesne’s motion and filed the amicus brief on date on date respondent’s reply to duquesne’s amicus brief was filed on date duquesne’s response to respondent’s reply was filed discussion after the stipulations we are left with just one question is petitioner entitled to environmental remediation expense deductions claimed on its federal_income_tax returns for tye date and respondent’s sole argu- for financial_accounting purposes earth management’s assumption of golden west’s con- tingent liabilities was accounted for by the creation of a reserve_account specifically the as- sumption was reflected on earth management’s books as a dollar_figure credit to an account en- titled environmental reserve-gwr when the exact amount and the payee of an environ- mental expense were determined the reserve_account would be debited and accounts_payable credited when payments were made for the specific accounts_payable cash would be credited and accounts_payable debited additionally the reserve_account was reviewed at the end of each year and if an adjustment was needed a postclosing entry would be made the following year in a year in which there were no postclosing adjustments to the reserve_account the tax deduc- tion would equal the net change in the reserve_account for tye date the re- serve account showed a net decrease of dollar_figure this is where respondent obtained the amount he disallowed in the notice_of_deficiency duquesne currently has a case pending before this court at docket no verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner ment is that the claimed deductions duplicate dollar_figure in capital_loss deductions petitioner claimed for years not before the court and hence petitioner is not entitled to up to dollar_figure of the claimed environmental remediation expense deductions i double deductions-generally the tax_court and the ninth circuit a current state of the law double deductions or their practical equivalent for the same economic loss are impermissible absent a clear declara- tion of congressional intent charles ilfeld co u s pincite 354_f2d_997 9th cir stating the court would follow the mes- sage in charles ilfeld co in cases having any similarity at all on double deductions for a single economic loss aff ’g 38_tc_633 see also 293_us_351 holding that a consolidated_return must truly reflect taxable_income of the unitary_business and consequently it may not be employed to enable the taxpayer to use more than once the same losses for reduction of income 125_f2d_865 9th cir noting that the court was con- strained by the rule against interpretations which allow a double deduction aff ’g 43_bta_793 willamette indus inc v commissioner tcmemo_1991_389 acknowl- edging that a fundamental tax principle is that a taxpayer cannot receive a double deduction or claim a double credit for the same item mo pac corp v united_states cl_ct decreeing that it is a fundamental principle that one cannot get a double deduction for the same expense this rule applies even when the deductions are based on separate and distinct sections of the code 96_tc_697 citing charles ilfeld co u s pincite 394_us_678 and 79_tc_776 aff ’d and remanded on 771_f2d_476 10th cir whether the claimed deductions meet the deductibility requirements of sec_162 and sec_461 is not at issue respondent concedes that they do verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports to find a clear declaration of congressional intent a tax- payer must point to a specific statutory provision author- izing a double deduction 589_f2d_1383 10th cir aff ’g 65_tc_278 general allowance provisions are insuffi- cient and when the statute is silent it is presumed that double deductions are not allowed o’brien v commissioner t c pincite see also rome i ltd v commissioner t c pincite finding an impermissible double tax ben- efit when a taxpayer claimed both a tax_credit and a chari- table contribution deduction 62_tc_878 pointing out that sec_162 did not reflect a clear declaration of intent by congress to allow a double deduction b tax_court the tax_court has applied the supreme court’s pronouncement of the ilfeld doctrine in several cases three of which we will examine here in 85_tc_274 the taxpayer sold all of the stock of four wholly owned subsidiaries the subsidiaries had used accelerated methods to depreciate their business property when permitted id pincite the issue was the amount of the taxpayer’s basis in the stock of its subsidiaries for purposes of determining the gain on the sale id pincite the court first looked at sec_1_1502-32 income_tax regs which provided rules for adjusting the basis of a subsidiary’s stock held by a parent id pincite pursuant to this section basis adjustments were made in accordance with the subsidiaries’ earnings_and_profits id pincite then the court looked at sec_312 which provided that in computing earnings_and_profits the allowance for deprecia- tion was deemed to be the amount which would be allowable if the straight-line method_of_depreciation were used id pincite the parent’s basis in the stock of its subsidiary is adjusted by the difference between the required positive adjustments and the required negative adjustments sec_1_1502-32 income_tax regs generally the amount of a subsidiary’s yearend undistributed_earnings and profits that increases consolidated_taxable_income results in a positive adjustment and increases the parent’s basis in the stock sec_1_1502-32 income_tax regs a loss of a subsidiary that is used to reduce the affiliated group’s consolidated income results in a negative adjustment and decreases the parent’s basis in the subsidiary’s stock sec_1_1502-32 income_tax regs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner the taxpayer computed earnings_and_profits in accordance with sec_312 arguing this was proper the commis- sioner found fault with this and argued that the taxpayer had to use accelerated_depreciation because otherwise the taxpayer was obtaining a double deduction id pincite we agreed with the taxpayer we distinguished charles ilfeld co on the grounds that the supreme court had stated that a double deduction would not be allowed ‘in the absence of a provision in the act or regulations that fairly may be read to authorize it’ and here there was such a provision id pincite sec_1_1502-32 income_tax regs however deals comprehensively with this problem by requiring in paragraph b i that the basis of the stock of the loss subsidiary in the hands of the parent be reduced by any deficit in the earnings_and_profits that regulation also prevents a double inclu- sion in income by providing in paragraph b i that the basis of the subsidiary’s stock be increased by the subsidiary’s undistributed_earnings and profits thus even assuming petitioner is receiving a double deduc- tion we believe that the detailed rules in sec_1_1502-32 together with sec_312 can fairly be read to authorize the result herein and therefore ilfeld co is inapplicable id pincite we later acknowledged our holding in 103_tc_398 aff ’d 62_f3d_136 5th cir where we stated that in woods inv we concluded charles ilfeld co was inapplicable because sec_312 together with sec_1_1502-32 income_tax regs authorized the result we reached 89_tc_207 also involved the determination of a subsidiary’s earnings_and_profits the specific issue was whether discharge_of_indebtedness income realized by the subsidiary should be included in earnings_and_profits reducing the parent’s excess_loss_account to zero even essentially the lower the amount of depreciation used in the calculations the higher earn- ings and profit would be which in turn would make the parent’s basis in the stock of the sub- sidiaries higher and lead to a lower amount of gain on the sale of stock as discussed supra note a parent’s basis in its subsidiary’s stock is adjusted according to the subsidiary’s earnings_and_profits the annual adjustment being the net of the positive and negative adjustments if a yearend net_negative_adjustment exceeds the parent’s basis in the stock of a subsidiary the parent must establish an excess_loss_account with respect to the stock it owns sec_1_1502-32 income_tax regs when a parent_corporation sells or otherwise disposes of stock in a subsidiary the parent is required to include in income the balance of any excess_loss_account outstanding with respect to its stock in that subsidiary immediately before the disposition event occurred sec_1_1502-19 income_tax regs in wyman-gordon co continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports though the discharge_of_indebtedness income was not included in consolidated_taxable_income pursuant to sec_108 the subsidiary was insolvent id pincite including it in earnings_and_profits would effectively allow the affili- ated group of corporations excessive tax benefits by avoiding recognition of latent income otherwise existing in the excess_loss_account balance id the court looked at the regulations and found no provision as to how discharge_of_indebtedness income factors into the computation of earnings_and_profits and so held it should not increase earnings and profit in this situation id pincite we distinguished woods inv on the grounds that there sec_312 specifically required earnings_and_profits to be computed on the basis of straight- line depreciation whereas in wyman-gordon there existed no comparable statutory provision requiring inclusion of dis- charge of indebtedness income in earnings_and_profits id pincite finally in csi hydrostatic testers inc v commissioner t c pincite we considered the same issue as in wyman-gordon however in the years intervening between the two cases congress had enacted sec_312 which required discharge_of_indebtedness income to be included in earnings_and_profits because there was a specific provision leading to the double deduction the court allowed it id pincite these three cases illustrate how the ilfeld doctrine has been applied by the court in two of the cases woods inv and csi hydrostatic the taxpayer could point to a specific provision showing congress’ intent to allow the double deduc- tions and so we allowed the second deduction in the third there was no provision and so the court disallowed the second deduction c the ninth circuit because of this court’s holding in 54_tc_742 aff ’d 445_f2d_985 10th cir we rome indus inc v commissioner 89_tc_207 the subsidiary had realized net oper- ating losses which reduced the consolidated_taxable_income and left the subsidiary with a deficit earnings_and_profits account this in turn reduced the parent’s basis in the subsidiary’s stock below zero and created an excess_loss_account the regulations also expressly provided that the realization of discharge_of_indebtedness income not included in taxable_income constitutes a dis- position event and triggers recognition of the excess_loss_account sec_1_1502-19 income_tax regs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner are bound by precedent from the court_of_appeals for the ninth circuit the court to which this case is appealable absent a stipulation of facts to the contrary three ninth cir- cuit cases are of importance here 118_f2d_112 9th cir 354_f2d_997 and 739_f2d_411 9th cir in commissioner v laguna land water co f 2d pincite the taxpayer bought a tract of land and subdivided it into lots in early years not before the court an erro- neously high basis had been applied and the entire basis used id pincite the commissioner argued that no basis should be allocated to sales in years before the court because this would be a double deduction id pincite the taxpayer asserted that a proportionate amount of the true basis should be allowed in the years at issue id the board_of_tax_appeals held for the taxpayer and the court_of_appeals affirmed important to this holding was a regulation in effect at the time which provided sale of real_property in lots -where a tract of land is purchased with a view to dividing it into lots or parcels of ground to be sold as such the cost or other basis shall be equitably apportioned to the several lots or par- cels and made a matter of record on the books of the taxpayer to the end that any gain derived from the sale of any such lots or parcels which con- stitutes taxable_income may be returned as income for the year in which the sale is made this rule contemplates that there will be a measure of gain_or_loss on every lot or parcel sold and not that the capital in the entire tract shall be returned the sale of each lot or parcel will be treated as a separate transaction and gain_or_loss computed accordingly id pincite the court_of_appeals found that the regulation had the effect and force of law and mandated the result the taxpayer sought id pincite the quoted regulation appeared as art of sec_74 promulgated under the internal revenue act of see 118_f2d_112 9th cir important here is the court of appeals’ statement in commissioner v laguna land water f 2d pincite that nor is the contention of the commissioner correct that an over allowance of base cost to cer- tain lots sold in earlier years makes the proper base cost deduction on other lots sold in a subse- quent year a ‘double deduction’ such as is considered in ilfeld co v hernandez none of these cases holds that an improper deduction from the gross_receipts from a specific piece of property sold in one year may be corrected by refusing a deduction upon the sale of a difference piece of property in a different year continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports marwais steel co v commissioner f 2d pincite involved bad_debt deductions claimed by the parent on loans made to a subsidiary and the subsidiary’s operating losses the parent later assumed marwais steel co marwais lent its wholly owned subsidiary wilmington metal manufac- turing co wilmington dollar_figure id wilmington was never successful and the amount was forgiven on the eve of wilmington’s eventual dissolution id marwais had pre- viously claimed additions to its reserve for bad_debts resulting in tax deductions of dollar_figure on its tax_return and dollar_figure on its tax_return as a result of the loans it had made to wilmington id pincite at the time of wilmington’s liquidation marwais claimed a deduction that represented the net operating losses of dollar_figure of wil- mington id pincite specifically marwais claimed a deduc- tion of dollar_figure on its tax_return and carried the remaining dollar_figure over to its tax_return id the commissioner argued that because marwais had claimed dollar_figure in bad_debt deductions it was not entitled to dollar_figure of the claimed operating loss deductions because they represented the same economic loss id pincite we agreed with the commissioner and the court_of_appeals affirmed id importantly the court_of_appeals stated we conclude as the tax_court did plausible as the position of marwais is there is a message in ilfeld co v hernandez collector 292_us_62 54_sct_596 78_led_1127 another double tax deduction disallowed we fol- low taxpayer’s argument that part of what was there said was dicta and of course the sequence of facts there is reversed from what we have here if what it said there was dicta we believe that it is dicta the court will follow in cases having any similarity at all on double deductions for a single economic loss id pincite emphasis added we do not read this case as being inconsistent with the law on double deductions it simply acknowledges the regulation providing that the determination of cost and the gain_or_loss for each parcel should be separately determined for tax purposes see 739_f2d_411 9th cir in its amicus brief duquesne states the first circuit_court of appeals however reached the opposite conclusion on facts very similar to marwais see 561_f2d_1023 1st cir even if true this case is not appealable in the first circuit we also note textron dealt with a parent and a subsidiary that did not file a consolidated_return a point which was carefully noted by the court in textron id pincite stating we have grave doubts about the dissent’s casual eliding of the distinction between parent and subsidiary they are separate taxpayers in the absence of a consolidated_return treating the two corpora- tions as one may not be justified we recognize that marwais steel co did not involve a con- solidated return 354_f2d_997 n 9th cir aff ’g 38_tc_633 but petitioner files consolidated_returns thus distinguishing it from the tax- payer in textron verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner in stewart the taxpayers reported gain from the sale of a water utility using the installment_sale_method stewart f 2d pincite in determining the amount of the gain the tax- payers originally calculated their basis in the water utility sold as dollar_figure and deducted dollar_figure against a dollar_figure installment_payment as a return of basis for a year closed to adjustment by the statute_of_limitations id pincite they then discovered they were wrong and that the actual basis was dollar_figure id pincite the taxpayers wanted to deduct a proportionate share of the true basis for and even though they had already erroneously deducted more than the total basis for id pincite the district_court allowed the taxpayers to do so but the court_of_appeals reversed id pincite citing 181_f2d_17 5th cir aff ’g 12_tc_246 in response to the taxpayer’s reliance on laguna land water co the court_of_appeals stated that the laguna decision rested on the fact that the regulations required the taxpayer to treat each parcel sold as a separate capital_transaction having a separate basic cost and yielding a separate profit in the year of its sale f 2d pincite in contrast there is no indication that congress intended installment_sales to be treated as a number of separate trans- actions installment reporting is not even required the taxpayer may elect not to use it id language petitioner focusing on in commissioner v laguna land water co f 2d pincite and quoting from stewart f 2d pincite contends that the govern- ment cannot make up for its failure to correct an erroneous deduction in one year by disallowing a deduction in a sepa- rate transaction petitioner then paraphrases this language to argue that the government is attempting to make up for its failure to correct an erroneous deduction in one trans- action great west’s sale of its earth management stock by disallowing a deduction in a separate transaction earth management’s environmental clean-up activities with respect to the refinery property we do not believe the language warrants the emphasis petitioner gives to it it simply arose out of the regulation in laguna land water mandating that the sale of each lot or parcel will be treated as a separate transaction as already discussed supra note the court in laguna land verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports water found that regulations in effect at that time man- dated that the sale of each lot be treated as a separate trans- action this was sufficient to demonstrate congressional intent to allow the double deduction over years after laguna land water was decided the court_of_appeals held it would follow charles ilfeld co in cases having any similarity at all on double deductions for a single economic loss marwais steel co v commissioner f 2d pincite- in that case no mention was made of laguna land water co or separate and different transactions the court_of_appeals for the ninth circuit like the tax_court follows the ilfeld doctrine if a taxpayer can point to a specific provi- sion demonstrating congressional intent to allow the double deduction the second deduction would be authorized if the taxpayer cannot show congressional intent then the double deduction would not be allowed ii the law applied to petitioner if the deductions represent the same economic loss to peti- tioner and petitioner cannot point to a specific provision dem- onstrating congress’ intent to allow the double deductions then the claimed environmental remediation expense deduc- tions must be disallowed a whether the deductions represent the same economic loss petitioner asserts that the capital_loss and the environ- mental remediation expense deductions do not represent the same economic loss we disagree both the capital_loss and the environmental remediation expense deductions represent costs associated with the cleanup of the golden west refinery property the capital_loss represents the unpaid liability and the environmental remediation expense deduc- tions represent the actual cost when paid this-deducting the unpaid liability in the form of a capital_loss and then deducting it again when paid-is the core problem of this case petitioner raises two arguments which we will address as to why they do not represent the same economic loss verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner calculation of basis petitioner states gwrc’s golden west’s capital_loss on the sale of its emc earth management stock did not rep- resent an economic loss for the environmental cleanup of the refinery property but rather was the result of the manner in which basis was required to be computed under the provi- sions of the code sec_1001 provides that loss from the sale_or_other_disposition of property shall be the excess of the adjusted_basis over the amount_realized emphasis added hence contrary to petitioner’s assertion calculation of basis while important is not the only factor when determining a loss one must also consider amount_realized sec_1001 provides that t he amount_realized from the sale_or_other_disposition of property shall be the sum of any money received the amount_realized was dollar_figure and basis was dollar_figure leading to a loss of dollar_figure basis took into account the face value of the benzin note but did not take into account the contingent environmental remediation liabilities the expected amount it would cost to clean up the golden west refinery property the amount_realized took into account both the benzin note and the contingent environmental remediation liabilities therefore the capital_loss arose not as a result of how basis was calculated but as a result of the contingent environmental remediation liabil- ities being taken into account in calculating the amount_realized or fair_market_value but not in calculating basis the sale price of the earth management stock was dollar_figure per share for a total of dollar_figure shares dollar_figure an appraisal report prepared by deloitte states as of date the fair_market_value of a minority and noncontrolling interest in the common equity of earth management company is reasonably estimated to be dollar_figure or dollar_figure per share therefore the amount_realized equals the fair_market_value in this case petitioner also argues that because gwrc’s golden west’s capital_loss did not represent an economic loss from the cleanup of the refinery property earth management’s subsequent environmental remediation expense deductions cannot constitute a second deduction for the same economic loss we recognize that no economic loss occurred when petitioner sold the earth management stock leading to the capital_loss however we consider this to be immate- rial that one economic loss occurs and two tax losses are claimed is a trademark of double de- duction cases for example in 107_f2d_709 8th cir the taxpayer opened a reserve_account in in anticipation of losses that would be incurred when warehouse material was sold or junked id pincite it credited to the reserve dollar_figure and claimed a deduction in that amount on its tax_return id in the taxpayer’s actual losses from the warehouse were dollar_figure and on its tax_return the taxpayer claimed a deduction in that amount id the court agreed with the commissioner that the claimed dollar_figure deduction should be reduced by the remaining reserve_account balance of continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports the benzin note v cash advances from thrifty petitioner next argues the deductions are economically not the same because the asset that established gwrc’s golden west’s basis in the emc earth management stock the benzin note was not the same asset that gave rise to emc’s earth management environmental remediation expense deductions the thrifty cash advances petitioner appar- ently believes that if the benzin note had been used to pay the environmental expenses to clean up the golden west refinery property then the capital_loss and the environ- mental remediation liabilities would represent the same eco- nomic loss but because the liabilities were paid from money thrifty advanced to earth management they are not we view this as nothing more than a distinction without a dif- ference payment of the environmental remediation liabil- ities reduced earth management’s assets and the consoli- dated group’s as a whole regardless of where that money came from b no specific provision demonstrating intent as the capital_loss deductions and the environmental remediation expense deductions represent the same economic loss petitioner must point to a specific provision authorizing the double deduction petitioner fails in this regard pointing only to sec_162 as stated general allowance provisions are insufficient and this court has previously held that sec_162 does not reflect a clear declaration of intent to allow a double deduction o’brien v commissioner t c pincite brenner v commissioner t c pincite accordingly petitioner is not entitled to the environmental remediation expense deductions claimed on its federal dollar_figure for which a deduction had previously been allowed in id pincite the fact that the deduction claimed on the tax_return did not represent an economic loss whereas the deduction claimed on the return did represent an economic loss did not matter the court acknowledged that the double deduction cases cited involved situations where an economic loss had actually occurred and been allowed as a deduction for a preceding year and then claimed a second time in the case before it the loss was anticipated and a deduction claimed and al- lowed for it in a year preceding the occurrence of the actual loss id however the court found no difference in principle and the claimed second loss was not allowed id the benzin note’s stated purpose was to provide earth management with additional collat- eral to facilitate borrowing any funds needed to pay the contingent environmental remediation liabilities as they came due however the benzin note was never pledged as collateral on any borrowing by earth management and as of date no payments of principal or interest had been made on the benzin note despite the date maturity_date verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner income_tax returns for tye date and for completeness we next briefly discuss petitioner’s remaining arguments iii petitioner’s remaining arguments a whether respondent ignored taxable periods is claimed petitioner argues respondent ignoring the taxable periods for which the deductions were claimed and is impermissibly matching capital_loss carryforwards claimed for years not before the court with environmental remedi- ation expense deductions claimed for years before the court petitioner states that the capital_loss carryforwards of dollar_figure to dollar_figure of environmental remediation expense deduc- tions claimed for closed years and that capital_loss deduc- tions of dollar_figure claimed for open years and conceded by petitioner correspond to dollar_figure of environmental for open years petitioner expense deductions claimed believes conceded loss carryforwards claimed for years before the court there is no ‘first tax benefit’ in the years at issue and therefore there can be no ‘double tax benefit’ in the years at issue that because closed years correspond capital the for it again we disagree with petitioner as of date the contingent environmental remediation liabilities associ- ated with the golden west refinery property totaled dollar_figure by engaging in the environmental remediation strategy petitioner essentially accelerated the deductions attributable to payment of the environmental remediation liabilities the capital_loss was realized in a single year- the second deduction was claimed for the years in which the actual remediation cleanup expenses were paid we are mindful of the result we have reached for years closed by the statute_of_limitations petitioner claimed capital_loss deductions of dollar_figure and environmental remediation ex- pense deductions of dollar_figure for total deductions of dollar_figure for the cleanup of the golden west refinery property then for years not closed by the statute_of_limitations petitioner claimed capital_loss deductions of dollar_figure and environmental remediation expense deduc- tions of dollar_figure petitioner conceded the capital_loss deductions and we have disallowed the environmental remediation expense deductions in effect petitioner was allowed both capital_loss and environmental remediation expense deductions for closed years and then was not al- lowed deductions for both for open years we believe this result is in line with the supreme court’s pronouncement that double deductions or their practical equivalent for the same eco- nomic loss are impermissible absent a clear declaration of congressional intent 292_us_62 see also marwais steel co v commissioner f 2d pincite verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports both deductions arose from the same economic loss which is the cleanup of the golden west refinery property to the extent of the first deduction petitioner is not entitled to a second deduction for the same economic loss petitioner argues that i t is clear that petitioner is not receiving a ‘double tax benefit’ in the years before court and in fact respondent is seeking a double disallowance of peti- tioner’s ‘tax benefits’ in the years at issue we still disagree what is in fact clear to this court is that if we grant peti- tioner’s request and sustain the claimed dollar_figure in environmental remediation expense deductions petitioner in total will have claimed dollar_figure in tax deductions for an economic event that was estimated to cost dollar_figure and has at least to date incurred dollar_figure of actual cost b whether the first deduction was erroneous and there- fore charles ilfeld co is inapplicable petitioner argues that charles ilfeld co is inapplicable because it is limited to situations where the taxpayer cor- rectly treated an item for an earlier barred year according to petitioner since the capital_loss deductions claimed for closed years were improper charles ilfeld co is inapplicable petitioner places great emphasis on 59_tc_516 in b c cook sons we stated the prohibition against double deductions evolved in the context of cases where the taxpayer correctly treated an item in an earlier barred year and received a tax_benefit therefrom and then sought to obtain a similar tax_benefit in a later year id pincite we went on to state if we were to apply the doctrine prohibiting double deductions in a situa- tion such as this where the petitioner’s action in earlier years was erro- neous we would turn that doctrine into a sword to pierce the shield of repose provided by the statute_of_limitations and there would appear to be little need for the mitigation provisions applicable to double deductions contained in sections moreover a deduction which is incorrectly taken in one year should be corrected by eliminating it from the year in which it was taken id this dollar_figure is the sum of dollar_figure of capital_loss deductions claimed for years not before the court dollar_figure of environmental remediation expense deductions claimed for years not before the court and dollar_figure in environmental remediation expense deduc- tions claimed for years before the court and at issue in this case verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie thrifty oil co subs v commissioner while we acknowledge the holding in b c cook sons supports petitioner we also recognize that the precedential value of the decision has been questioned see 102_tc_323 aff ’d without pub- lished opinion sub nom handelman v commissioner 57_f3d_1063 2d cir and aff ’d without published opinion sub nom eisenman v commissioner 67_f3d_291 3d cir regardless of our holding in b c cook sons the court_of_appeals for the ninth circuit has stated the applicable principle here is that ‘when a taxpayer receives a tax advan- tage from an erroneous deduction he may not deduct the same amount in a subsequent year after the commissioner is barred from adjusting the tax for the prior year stewart f 2d pincite citing robinson v commissioner f 2d pincite accordingly we conclude that as we are bound by ninth circuit precedent the fact that the capital_loss deduc- tions claimed for earlier years may have been erroneous is immaterial see 54_tc_742 we find further support for the court_of_appeals for the ninth circuit’s not placing empha- sis on whether the original deduction was improper in 656_f2d_483 9th cir aff ’g 72_tc_807 the taxpayers in unvert concluded they had erro- neously claimed a dollar_figure deduction for prepaid_interest on their federal_income_tax re- turn id pincite in the taxpayers were refunded the dollar_figure they had paid id the inter- nal revenue service argued that the dollar_figure was taxable_income to the taxpayers in under the tax_benefit_rule id the taxpayers argued that the tax_benefit_rule was inapplicable on the basis of cases which have held that the rule did not apply when the original deduction was im- proper id pincite this court held for the internal_revenue_service on the basis that the tax- payers were estopped from contending their deductions improper id the court_of_appeals affirmed but for a different reason it stated because we affirm on the basis that the erroneous deduction exception should be rejected we do not consider the tax court’s estoppel theory the logic of the erroneous deduction exception is that an improper deduction should be cor- rected by assessing a deficiency before the statute_of_limitations has run not by treating recov- ery of the expenditure as income this rationale was explained most comprehensively in canelo we realize that petitioners herein have received a windfall through the improper deductions but the statue of limitations requires eventual repose here the deduction was improper and respondent should have challenged it before the years prior to were closed by the stat- ute of limitations 53_tc_217 aff ’d 447_f2d_484 9th cir we find this unpersuasive id fn ref omitted the court_of_appeals went on to state that t he erroneous deduction exception is also poor public policy and improperly taken tax deductions should not be rewarded id pincite in 59_tc_516 we stated that the earlier deduction the taxpayer claimed was erroneous in the case at hand while petitioner has con- ceded the capital_loss and states that its capital_loss carry-forwards should have been dis- allowed petitioner also states continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie united_states tax_court reports as previously noted other courts have also held that whether the first deduction was erroneous is immaterial see robinson v commissioner f 2d pincite 107_f2d_709 8th cir holding that whether the original claimed deductions were correctly allowed was immaterial and the first deductions were allowed with the taxpayer’s approval and by its inducement if not its direct request under these cir- cumstances it can not complain because it is not allowed a second deduction for the same losses after the bar of the statute has run against a correction of the error made in stoecklin v commissioner tcmemo_1987_453 citing robinson aff ’d 865_f2d_1221 11th cir see also cincinnati milling mac co v united_states ct_cl iv conclusion for the reasons discussed above petitioner is not entitled to environmental remediation expense deductions claimed for tye date and of dollar_figure dollar_figure and dollar_figure respectively the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule f petitioner conceded this issue years after it entered into the transaction which produced the cap- ital loss carry-forward after courts found that similar transactions lacked economic_substance and thus the capital_loss was not properly deductible while petitioner believed its transaction did have economic_substance when it engaged in the transaction petitioner determined that the risk and cost of litigation given the subsequent development of the case law did not justify fur- ther litigation of the matter these seemingly conflicting statements lead us to question whether petitioner is conceding that the capital_loss was erroneous or whether petitioner conceded the capital_loss issue simply be- cause it foresaw a probable litigation defeat even if the former is correct there are and will be cases where whether the first deduction was erroneous is at issue the court_of_appeals for the ninth circuit recognized this problem and concluded that i f the erroneous deduction ex- ception is retained in any form there always will be inquiry as to whether the original deduc- tion was erroneous in this sense the erroneous deduction exception actually undermines the policies of the statute_of_limitations unvert v commissioner f 2d pincite n verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v thrifty aug jamie
